Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in Claim Set filed 7/27/2022.
Claims 17 and 18 have been amended.
Herein, claims 1-20 are for examination.
The 103 rejection set forth below has been reformulated that is necessitated by Applicant’s claim amendments.

Regarding Instant Claims
Applicants have amended claims 17 and 18 as follows:

Claim 17 (Currently Amended): An antimicrobial composition comprising the disinfecting
composition prepared by the method of claim 1, which further comprises:
at least one cationic polymer selected from the group consisting of
polydiallyldialkylammonium salt, an acryloxyalkyltrialkylammonium salt,
vinylphenalkyltrialkylammonium salt, acrylamidoalkyltrialkylammonium salt, and
poly(acrylamide-co-diallyldialkylammonium salt),
or a non-ionic polymer.

Claim 18 (Currently Amended): The antimicrobial composition of claim 17, wherein the non-ionic polymer is cellulose.

	Applicants is the reply filed 7/27/2022 state that the claim amendments are
supported by the original application, e.g., [0053] - [0054].
Specification states:
[0053] The antimicrobial composition can further comprise a polymer that can act as a
film former. Polymers that can act as film formers include, a cationic polymer, a non-ionic
polymer, and cellulose, which can be neutral or have a slight negative (anionic) charge.
 	[0054] Examples of a suitable cationic polymer include polydiallyldialkylammonium salt, an acryloxyalkyltrialkylammonium salt (e.g., acryloxyethyltrimethylammonium halide,
methacryloxyethyltrimethylammonium halide), a vinylphenalkyltrialkylammonium salt (e.g.,
vinylbenzyltrimethylammonium halide), an acrylamidoalkyltrialkylammonium salt (e.g., 3-
acrylamido-3-methylbutyltrimethylammonium halide), a poly(acrylamide-co-diallyldialkyl ammonium salt) (e.g., poly(acrylamide-co-diallyldimethylammonium chloride)), a polyethylenimine-based polymer, chitosan, or a combination thereof. In any of the foregoing polymers, each alkyl group is the same or different and is a straight chain C1-6 or branched C3-6 (e.g., methyl, ethyl, t-butyl) group, and the salt is an anion, such as a halide (e.g., chloride, fluoride, bromide), a halide-containing anion (e.g., bis(triflouromethane)sulfonimide, trifluoroacetate), a sulfate, or a phosphate. Preferably, the disinfecting composition further comprises a polymer selected from a polydiallyldialkylammonium salt (e.g., a polydiallyldialkylammonium halide, such as
polydiallyldimethylammonium chloride (polyDADMAC)), an acryloxyalkyltrialkylammonium salt, a vinylphenalkyltrialkylammonium salt, an acrylamidoalkyltrialkylammonium salt, a poly(acrylamide-co-diallyldialkylammonium salt), a polyethylenimine-based polymer, chitosan optionally in combination with an anionic polymer, and a combination thereof.
	Thus, one of ordinary skill would understand that paragraph [0054] provides examples of cationic polymers.
 
[0055] A suitable non-ionic polymer generally is a non-electrolyte polymer that is water soluble. Examples of suitable non-ionic polymers include a polyacrylamide, a polyamine, a polyamidoamine, polyethylene glycol, polyvinyl pyrrolidone, polyvinyl alcohol, a polyacrylate (e.g., poly(methyl)methacrylate), and any combination thereof
Thus, one of ordinary skill would understand that paragraph [0054] provides examples of non-ionic polymers. Noteworthy, ‘cellulose’ is not included in the list of non-ionic polymers in paragraph [0056].

[0056] Cellulose can be natural or synthetic and includes, for example, any polymorph of cellulose (e.g., I, II, III and IV), cellulose composites (e.g., all cellulose composite, cellulose-starch, cellulose-polylactic acid, cellulose-polyvinyl alcohol, cellulose-chitin, and combinations thereof), and cellulose derivatives (e.g., cellulose acetate, cellulose triacetate, ethyl cellulose, methyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, and combinations thereof).

Again, as stated (above) in paragraph [0053]: 
[0053] The antimicrobial composition can further comprise a polymer that can act as a film former. Polymers that can act as film formers include, a cationic polymer, a non-ionic
polymer, and cellulose, which can be neutral or have a slight negative (anionic) charge
	Thus, one of ordinary skill would understand that paragraph [0056] provides examples of celluloses that have a slight negative (anionic) charge: e.g., cellulose-polylactic acid; and one of ordinary skill would understand that paragraph [0056] provides celluloses that are neutral (i.e., non-ionic celluloses), e.g., including cellulose acetate, cellulose triacetate, ethyl cellulose, methyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, and combinations thereof.
	To keep the record clear herein and to promote compact prosecution the examiner has interpreted the limitation: the non-ionic polymer is cellulose (Instant Claims 17-20) to include at least cellulose acetate, cellulose triacetate, ethyl cellulose, methyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, in accordance with the Specification [0053-0056].

Claim Rejections - 35 USC § 103
(reformulated necessitated by claim amendments)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953) in view of Gibney et al (Polyethylene imine)s as Antimicrobial Agents with Selective activity, Macromolecular Bioscience, p.1279, 2012, cited in IDS 10-07-2021, Doc. No. AE) [Gibney] as evidenced by Li et al (Us 20150320654).
Regarding claims 17 and 18,
Purschwitz teaches antimicrobial composition comprising a linear polyethylenimine (PEI) that is non-chemically modified and citric acid (i.e., an organic acid). Purschwitz teaches that the composition comprises water (i.e., an aqueous composition). Further, Purschwitz teaches that the composition comprises a cationic polymer that is diallyldimethylammonium chloride Purschwitz teaches that the composition further comprises a cationic polymer that is diallyldimethylammonium chloride (Abstract; [0048]; [0006-0024]; [0034]; [0048]; ([0233]; [0235]); See entire document).
Purschwitz teaches that PEI may show antimicrobial, preservative and/or microorganism adhesion inhibiting effects (Abstract; [0034]).
Further, Purschwitz teaches that the antimicrobial composition further comprises a stabilizer that is a polymeric thickener, wherein the polymeric thickener is non-ionic polymer cellulose resins, of which include hydroxyethyl propyl cellulose, hydroxy butyl methyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose and sodium carboxymethyl cellulose ([0156]; [0234]).
As evidenced by Li, Li teaches a specific example of such a non-ionic cellulose derivative is hydroxyethyl cellulose (HEC) [0048]. 
Purschwitz differs from the claims in that the document does not explicitly teach that a charged linear poly(ethylenimine) (PEI) is an antimicrobial agent (i.e., PEI has disinfecting properties).
However, Gibney cures the deficiency. 
Gibney teaches an antimicrobial composition comprising linear poly(ethylene imine)s (Title; Abstract; Section 3.5 Antimicrobial Activity; See entire document). Gibney explicitly teaches an antimicrobial composition consisting of a linear poly(ethylenimine) (PEI) (i.e., linear PEI is non-chemically modified: See p.1280, left column, first paragraph, last sentence). Furthermore, Gibney teaches improved antimicrobial composition comprising inducing membrane disruption or permeabilization leading to antibacterial activity (p.1280, left column, 2nd paragraph).
Thus, it would necessarily follow that the non-chemically modified linear PEI as taught by Purschwitz and Gibney, as a whole, in an aqueous composition comprising citric acid would be protonated by an organic acid (e.g., citric acid) and provide a composition comprising a charged non-chemically modified linear PEI, of which would inherently possess disinfecting properties. Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Moreover, inherency may supply a missing claim limitation in an obviousness analysis so long as “the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F,3d 1186, 1196 (Fed. Cir. 2014). Lack of recognition of the inherency by those skilled in the art is thus not dispositive. Furthermore, one skilled in the art would have been motivated to provide a charged non-chemically modified linear PEI having reasonable expectation of success in providing an antimicrobial composition that induces membrane disruption or permeabilization leading to antibacterial activity in view of Gibney (p.1280, left column, 2nd paragraph).
Moreover, Purschwitz teaches that the antimicrobial composition further comprises a polymeric thickener that is a non-ionic cellulose such as hydroxyethyl propyl cellulose, hydroxy butyl methyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose and sodium carboxymethyl cellulose. One skilled in the art would have been motivated to include a non-ionic cellulose (i.e., stabilizer) in an antimicrobial composition to increase the viscosity of a composition as taught by Purschwitz to best achieve a desired goal having a reasonable expectation of success.
 All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Purschwitz, Gibney and Li, as a whole.
Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953) in view of Gibney et al (Polyethylene imine)s as Antimicrobial Agents with Selective activity, Macromolecular Bioscience, p.1279, 2012, cited in IDS 10-07-2021, Doc. No. AE) [Gibney] as applied to claims 17 and 18 above and further in view of Chiattello et al (WO2018022926, of record) [Chiattello].
The teachings of Purschwitz, Gibney and Li, as a whole, have been described above.
Purschwitz and Gibney differ from the claims in that the documents do not teach a method of disinfecting a surface, the method comprising applying to the surface the antimicrobial composition of claim 17; wherein the surface is a filter membrane or textile.
However, Chiattello cures the deficiency. 
	Chiattello teaches a method of killing microbes on a surface (e.g., disinfecting a surface, providing a residual self-sanitizing film, or both) comprising applying to the surface an antimicrobial composition comprising a polyethylenimine-based polymer and a polydiallyldimethyl ammonium salt (e.g., polydiallyldimethylammonium halide) [0116]. Chiattello teaches that the surface that is rendered bactericidal, virucidal, and/or germicidal can be of any suitable material, including a biocompatible material. The surface can be used in or derived from any suitable form, such as, for example, a powder, dust, an aggregate, an amorphous solid, a sheet, a fiber, a tube, a fabric, or the like. In embodiments, the surface comprises metal, glass, fiberglass, silica, sand, wood, fiber, natural polymer, synthetic polymer, plastic, rubber, ceramic, porcelain, stone, marble, cement, a human or animal body (e.g., skin), or any hybrid, alloy, copolymer, blend, or combination thereof {0116-0119].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a method comprising applying to the surface the antimicrobial composition as taught by Purschwitz and Gibney, as a whole, in view of the teachings of Chiattello. One skilled in the art would have recognized the benefit of doing so and would have been motivated to provide the antimicrobial composition as taught by Purschwitz and Gibney, as a whole, for disinfecting varied surface in accordance with the teachings of Chiattello having a reasonable expectation of providing an improved antimicrobial composition advantageously comprising inducing membrane disruption or permeabilization leading to antibacterial activity in view of the teachings of Purschwitz, Gibney and Chiattello, as a whole.

Response to Arguments
Applicant argue that the claim amendment has rendered the rejection moot. As amended, claims 17 and 18 are directed to an antimicrobial composition which further comprises a non-ionic polymer, wherein the non-ionic polymer is cellulose.
Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE Purschwitz also teaches that the antimicrobial composition comprises a stabilizer that is a polymeric thickener, wherein the polymeric thickener is a non-ionic polymer cellulose, for example, hydroxyethyl propyl cellulose, hydroxy butyl methyl cellulose, hydroxypropyl methyl cellulose, hydroxyethyl cellulose and sodium carboxymethyl cellulose. 

Conclusions
Claims 1-16 directed to a method of preparing a disinfecting composition comprising charged, non-chemically modified, linear polyethylenimine (PEI) are deemed free of the cited prior art.
Claims 17-20 are rejected for reasons as set forth above.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626